Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 18, 2020

                                      No. 04-20-00123-CV

                                    Michael MIDDLETON,
                                          Appellant

                                                v.

           TEMPLETON MORTGAGE CORPORATION and Gary M. Poenisch,
                              Appellees

                 From the 451st Judicial District Court, Kendall County, Texas
                                   Trial Court No. 10-422
                         Honorable Kirsten Cohoon, Judge Presiding


                                         ORDER
       Appellant’s brief was due on June 5, 2020. Neither the brief nor a motion for extension
of time has been filed. We therefore ORDER appellant to file the appellant’s brief in this court
no later than 15 days from the date of this order, along with a written response reasonably
explaining: (1) his failure to timely file the brief and/or a motion for extension; and (2) why
appellee is not significantly injured by appellant’s failure to timely file a brief.

        If appellant fails to file a brief and the written response by the date ordered, his appeal
will be dismissed for want of prosecution. See TEX. R. APP. P. 38.8(a); see also TEX. R. APP. P.
42.3(c) (allowing involuntary dismissal if appellant has failed to comply with a court order).



                                                     _________________________________
                                                     Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of November, 2020.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court